Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5-9, 17-24 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 lacks antecedent basis for “the access cover.” Claim 17 lacks antecedent basis for the sensors. Claims 18-23 depend from canceled claim 1 and therefore also lack antecedent basis for the sensors. Dependency on claim 5 has been assumed for examination.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK patent 2541694 (Brooksbank).
	The Brooksbank patent discloses an access cover of the structure claimed. With respect to claim 9, figure 3 appears to show the inclined walls. 
5.	Claim(s) 5-8, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orozco.
	Orozco discloses an access cover of the structure claimed, with the addition of a water level sensor (81) below the cover.
6.	Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasko or Kosuge.
	Pasko and Kosuge each disclose systems and methods for monitoring drain gullies comprising a water level sensor communicating with a server, as claimed.
7.	Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooksbank in view of Janesky, Kafry, Orozko or PCT publication WO 2013/107449 (Toftmann).
. 
8.	Claims 17-19, 21-24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooksbank in view of Pasko or Kosuge.
Claim s 21-24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orozko in view of Pasko or Kosuge.
With respect to Brooksbank, it is submitted that Pasko and Kosuge additionally disclose water level sensors for a drain with a cover, and would also have been an obvious addition, for the reasons in paragraph 7, above. Claim 22 recites the sensor being within an enclosure; claim 23 recites a battery and processing and communications module; and claims 24 and 27-29 recite further details of the processing module. These are disclosed by Pasko and Kosuge; and would therefore have been obvious additions to the covers of Brooksbank or Orozko, to enable operation and communication.
9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 18 above, and further in view of Zacharopoulos.
Claim 20 is similar to claim 18, and recites an infrared sensor specifically. Infrared sensors for detecting water level are well-known, as exemplified by Zacharopoulos, and would therefore have been an obvious form of sensor for the references previously applied to the general recitation of a sensor.
Other references of interest include the detection systems of Turner, Coffman and Dannrup.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER UPTON
Examiner
Art Unit 1778